As filed with the U.S. Securities and Exchange Commission on February 8, 2013 File No.333-170422 811-22492 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 5 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 8 [X] (Check appropriate box or boxes) MainGate Trust (Exact name of Registrant as Specified in Charter) 6075 Poplar Ave. Memphis, TN 38119 (Address of Principal Executive Offices) (Registrant's Telephone Number, including Area Code) - (901) 537-1866 Geoffrey P. Mavar MainGate Trust 6075 Poplar Ave. Memphis, TN 38119 (Name and address of agent for Service) With copies to: Dee Anne Sjögren Thompson Coburn LLP One US Bank Plaza St. Louis, Missouri 63101 (314) 552-6295 It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [ ] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 5 to the Registration Statement of MainGate Trust (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Company’s PEANo.4 on FormN-1A filed January 28, 2013.This PEANo.5 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.4 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 5 to its Registration Statement under Rule 485(b) under the Securities Act of 1933, and has duly caused this Post-Effective Amendment No. 5 to its Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Memphis and State of Tennessee on the8th day of February, 2013. MainGate Trust By: /s/ Matthew G. Mead Matthew G. Mead President Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Matthew G. Mead Trustee and President February 8, 2013 Matthew G. Mead /s/ Geoffrey P. Mavar Trustee and Chief Financial Officer February 8, 2013 Geoffrey P. Mavar /s/ Robert A. Reed* Robert A. Reed Trustee February 8, 2013 /s/ Darrison N. Wharton* Darrison N. Wharton Trustee February 8, 2013 /s/ David C. Burns* David C. Burns Trustee February 8, 2013 /s/ Marshall K.Gramm* Marshall K.Gramm Trustee February 8, 2013 /s/ Barry Samuels* Barry Samuels Trustee February 8, 2013 /s/ Moss W. Davis* Moss W. Davis Trustee February 8, 2013 By: /s/ Geoffrey P. Mavar Attorney-in-fact *Geoffrey P. Mavar signs this document on behalf of each of the foregoing persons pursuant to the Powers of Attorney. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE 2
